Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “K” in claim 26 is a relative term which renders the claim indefinite. The term “K” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, claim 26 is rejected as indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-30 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as being anticipated by US Patent Application Publication 20130079049 (hereinafter referred to as Yu). 
Consider claims 1, 29, Yu teaches a method of wireless communication at a user equipment (UE), comprising: 
receiving, from a base station, radio resource management (RRM) measurement relaxation criteria for a stationary UE (see at least ¶ [0063], “…a broadcast by an eNB, where the broadcast indicates the measurement restriction patterns in system information blocks (SIBs) to restrict the RRM/RLM measurements at the UE…” and see at least ¶ [0064], “…a first restriction pattern is signaled for performing RRM/RLM measurements with respect to the serving cell and second restriction patterns are signaled for neighboring cell RRM/RLM measurements…”); and 
skipping one or more RRM measurements based on the RRM measurement relaxation criteria for the stationary UE (see at least ¶ [0065], “…there may be one measurement restriction per frequency since there is no interference but the UE may avoid measuring during the neighbor cell ABS. When in idle mode, a UE receives the measurement restrictions and the UE follows such restrictions for RRM/RLM measurements of the serving cell or neighboring cells…”). 
Consider claims 22, 30, Yu teaches a method of wireless communication at a base station, comprising: 
receiving an indication from a user equipment (UE) that the UE is stationary, wherein the indication comprises a UE capability that is received during connection establishment with the UE (see at least ¶ [0031], ¶ [0032], “…receive an indication over a dedicated connection from the macro cell to activate or deactivate small cell measurements; and activate or deactivate the small cell measurements based on the indication…” and see at least ¶ [0163], “…The eUE 1212 detects as it is close to the pico cell, as shown by arrow 1220. It then sends a message, as shown by arrow 1222, to eNB 1210 to request the measurement configuration for the corresponding pico cell measurements…”); and 
transmitting, in response to the indication, a configuration comprising a radio resource management (RRM) measurement relaxation criteria for the stationary UE (see at least ¶ [0164], “…eNB 1210 provides the measurement configuration, shown by arrow 1230. The UE 1212 may then use the information received in the message of area 1230 to obtain measurements of the pico cell, as shown by arrow 1232…” and see at least ¶ [0165], “…the UE is configured with the measurements for the pico cells initially (e.g., when the UE first enters the macro cell). However, a flag is added to the measurement configuration to indicate to the UE whether the adaptive measurement is applied…”). 
Consider claim 2 (depends on  at least claim 1), Yu discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Yu teaches the UE is in a radio resource control (RRC) idle or RRC inactive state (see at least ¶ [0057], “…macro eNB 410 the macro eNB includes a physical layer 450, a medium access control (MAC) layer 452, a radio link control (RLC) layer 454, a packet data convergence protocol (PDCP) layer 456 and a radio resource control (RRC) layer 458…”). 
Consider claim 3 (depends on  at least claim 1), Yu discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Yu teaches the RRM measurement relaxation criteria for the stationary UE includes a reduced time threshold or a reduced reception level value from a low mobility UE criteria (see at least ¶ [0121], “…measure provides a threshold for determining when to scan for other cells…” and see at least ¶ [0121], “…the UE is in a range expansion area of a pico cell, the UE may still not perform intra-frequency measurements or inter-frequency measurements since the signal quality of the serving cell is above the threshold…”).
Consider claim 4 (depends on  at least claim 1), Yu discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Yu teaches the UE skips the one or more RRM measurements for a duration of time based on a radio link reception level value for the UE (see at least ¶ [0065], “…there may be one measurement restriction per frequency since there is no interference but the UE may avoid measuring during the neighbor cell ABS. When in idle mode, a UE receives the measurement restrictions and the UE follows such restrictions for RRM/RLM measurements of the serving cell or neighboring cells…”). 
Consider claim 5 (depends on  at least claim 1), Yu discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Yu teaches skipping the one or more RRM measurements includes stopping, for a duration of time, at least one of intra-frequency measurement, inter-frequency measurements of equal or lower priority, or lower priority inter-radio access technology (IRAT) measurements (see at least ¶ [0073], “…the pattern is for the serving cell, an intra-frequency cell or an inter-frequency neighboring cell. In each case, the system information block could include an indication to either release the restriction pattern for the UE, or to set up a restriction pattern for the RRM/RLM measurements…”).
Consider claim 6 (depends on  at least claim 1), Yu discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Yu teaches the receiving and the skipping are performed by a transceiver of the UE (see at least ¶ [0065], “…there may be one measurement restriction per frequency since there is no interference but the UE may avoid measuring during the neighbor cell ABS. When in idle mode, a UE receives the measurement restrictions and the UE follows such restrictions for RRM/RLM measurements of the serving cell or neighboring cells…”).
Consider claim 7 (depends on  at least claim 1), Yu discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Yu teaches reducing neighbor cell measurements by performing neighbor cell measurement for a subset of neighbor cells in response to determining that the UE meets the RRM measurement relaxation criteria for the stationary UE (see at least ¶ [0064], “…a first restriction pattern is signaled for performing RRM/RLM measurements with respect to the serving cell and second restriction patterns are signaled for neighboring cell RRM/RLM measurements. This may be done for both inter-frequency and intra-frequency. Inter-frequency indicates a frequency that is outside the frequency of the serving cell, while inter-frequency indicates a frequency used by the serving cell…”).
Consider claim 8 (depends on  at least claim 1), Yu discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Yu teaches the UE performs the neighbor cell measurements for the subset of one or more neighbor cells that are associated with a subset of synchronization signal blocks (SSBs) transmitted by UE's serving cell, wherein the subset of one or more neighbor cells is identified based on measurements for the set of SSBs (see at least ¶ [0056], “…communication and synchronization between the macro eNB 410 and pico eNB 430…” and see at least ¶ [0100], “…a UE is in the range expansion area of the pico cell, if n is 0 then the UE may not be able to reliably detect the primary synchronization sequence (PSS), secondary synchronization sequence (SSS) or master information block (MIB) information due to dominant interference from the macro cell. Even in ABS subframes, the macro cell may continue to transmit the PSS/SSS/MIB for backward compatibility purposes…”).
Consider claim 9 (depends on  at least claim 1), Yu discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Yu teaches the UE performs the neighbor cell measurements on the subset of one or more neighbor cells associated with the subset of synchronization signal blocks (SSBs) transmitted by UE's serving cell (see at least ¶ [0056], “…communication and synchronization between the macro eNB 410 and pico eNB 430…” and see at least ¶ [0100], “…a UE is in the range expansion area of the pico cell, if n is 0 then the UE may not be able to reliably detect the primary synchronization sequence (PSS), secondary synchronization sequence (SSS) or master information block (MIB) information due to dominant interference from the macro cell. Even in ABS subframes, the macro cell may continue to transmit the PSS/SSS/MIB for backward compatibility purposes…”).
Consider claim 10 (depends on  at least claim 1), Yu discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Yu teaches the UE determines an association between the neighbor cells and the SSBs based on an indication from a network in system information or a configuration by the network (see at least ¶ [0100], “…a UE is in the range expansion area of the pico cell, if n is 0 then the UE may not be able to reliably detect the primary synchronization sequence (PSS), secondary synchronization sequence (SSS) or master information block (MIB) information due to dominant interference from the macro cell. Even in ABS subframes, the macro cell may continue to transmit the PSS/SSS/MIB for backward compatibility purposes…”).
Consider claim 11 (depends on  at least claim 1), Yu discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Yu teaches the subset of SSBs comprise K SSBs having highest radio link reception levels from the SSBs transmitted by the serving cell, wherein K is an integer number, and wherein the UE determines a value for K based on either an indication from a network in system information or a configuration by the network (see at least ¶ [0100], “…a UE is in the range expansion area of the pico cell, if n is 0 then the UE may not be able to reliably detect the primary synchronization sequence (PSS), secondary synchronization sequence (SSS) or master information block (MIB) information due to dominant interference from the macro cell. Even in ABS subframes, the macro cell may continue to transmit the PSS/SSS/MIB for backward compatibility purposes…”).
Consider claim 12 (depends on  at least claim 1), Yu discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Yu teaches the UE is in a radio resource control (RRC) connected state (see at least ¶ [0063], “…a small cell in an efficient manner, more accurate measurement results may be made by adopting a restricted radio resource management (RRM)/radio link management (RLM) measurements in RRC_IDLE mode…”).
Consider claim 13 (depends on  at least claim 1), Yu discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Yu teaches the UE skips the one or more RRM measurements if a location of the UE is a distance from a cell edge (see at least ¶ [0065], “…measurement restriction per frequency since there is no interference but the UE may avoid measuring during the neighbor cell ABS. When in idle mode, a UE receives the measurement restrictions and the UE follows such restrictions for RRM/RLM measurements of the serving cell or neighboring cells. Further, a UE may not need to measure a cell that is located some distance away from the UE based on the location of the UE and location information of the cell…”).
Consider claim 14 (depends on  at least claim 1), Yu discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Yu teaches receiving a configuration of the RRM measurement relaxation criteria for the stationary UE, wherein the RRM measurement relaxation criteria includes one or more of: a first indication to relax RRM measurements for the stationary UE, a second indication to stop the RRM measurement for the stationary UE, a reference signal received power (RSRP) threshold for relaxation for the stationary UE, a measurement scaling factor for the stationary UE, a relaxation search period for the stationary UE, or a duration for relaxing or stopping the one or more RRM measurements for the stationary UE (see at least ¶ [0124], “…includes the addition of a new offset value to relax the serving cell S-measurement criteria. The new offset value for either of the intra or inter-frequency cases may be provided in a system information block. Thus, when a UE receives the new offset value, the UE may perform intra-frequency measurements or inter-frequency measurements until the following conditions are met…”).
Consider claim 15 (depends on  at least claim 1), Yu discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Yu teaches the UE relaxes the RRM measurements based on a radio link reception level value meets the RSRP threshold for the relaxation for at least the relaxation search period for the stationary UE (see at least ¶ [0077], “…cell_lists may be provided to allow the UE to determine the searching for neighboring cells. In particular, it is not power efficient for the UE to monitor or search for small cells including pico cells all the time, especially for inter-frequency cases. The UE may continuously have to measure the reference signal receive power (RSRP) on all neighboring frequencies for all possible cell identifiers…”).
Consider claim 16 (depends on  at least claim 1), Yu discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Yu teaches performing a reevaluation based on the RRM measurement relaxation criteria after the duration for relaxing or stopping the one or more RRM measurements for the stationary UE or in response to a trigger (see at least ¶ [0073], “…the pattern is for the serving cell, an intra-frequency cell or an inter-frequency neighboring cell. In each case, the system information block could include an indication to either release the restriction pattern for the UE, or to set up a restriction pattern for the RRM/RLM measurements…”).
Consider claim 17 (depends on  at least claim 1), Yu discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Yu teaches resuming default RRM measurements if the reevaluation does not meet the RRM measurement relaxation criteria (see at least ¶ [0135], “…the UE operates in macro cell without any pico cells. In this case, the UE does not need to search for any pico cells on different frequencies. Thus, similar to the RRC IDLE solutions, a small cell list may be provided to the UE…”).
Consider claim 18 (depends on  at least claim 1), Yu discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Yu teaches transmitting an indication to the base station that the UE is stationary; and receiving, in response to the indication, a configuration comprising the RRM measurement relaxation criteria for the stationary UE (see at least ¶ [0031], ¶ [0032], “…receive an indication over a dedicated connection from the macro cell to activate or deactivate small cell measurements; and activate or deactivate the small cell measurements based on the indication…” and see at least ¶ [0163], “…The eUE 1212 detects as it is close to the pico cell, as shown by arrow 1220. It then sends a message, as shown by arrow 1222, to eNB 1210 to request the measurement configuration for the corresponding pico cell measurements…”).
Consider claim 19 (depends on  at least claim 1), Yu discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Yu teaches the UE transmits the indication as a UE capability that is signaled during connection establishment with the base station (see at least ¶ [0175], “…UE 1400 is typically a two-way wireless communication device having voice and data communication capabilities. UE 1400 generally has the capability to communicate with other computer systems on the Internet. Depending on the exact functionality provided, the UE may be referred to as a data messaging device, a two-way pager, a wireless e-mail device, a cellular telephone with data messaging capabilities, a wireless Internet appliance, a wireless device, a mobile device, or a data communication device…”).
Consider claim 20 (depends on  at least claim 1), Yu discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Yu teaches the indication indicates that the UE does not support one or more mobility related features, and wherein the one or more mobility related features include at least one of channel state information reference signal (CSI- RS) mobility, uplink timing maintenance, or periodic channel state information reports (see at least ¶ [0040], “…mitigated by the CSG cell utilizing Almost Blank Subframes (ABS) to protect the protected resources for radio resource measurement (RRM), radio link monitoring (RLM) and Channel State Information (CSI) measurements for the serving macro eNB 110, allowing the UE to continue to be served by the macro eNB under otherwise strong interference from the CSG cell…”).
Consider claim 21 (depends on  at least claim 1), Yu discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Yu teaches indicating a preferred configuration for RRM measurements in UE assistance information (UAI) (see at least ¶ [0063], “…more accurate measurement results may be made by adopting a restricted radio resource management (RRM)/radio link management (RLM) measurements in RRC_IDLE mode. This may be done through a broadcast by an eNB, where the broadcast indicates the measurement restriction patterns in system information blocks (SIBs) to restrict the RRM/RLM measurements at the UE …”).
Consider claim 23 (depends on  at least claim 22), Yu discloses the limitations of claim 22 as applied to claim rejection 22 above and further discloses:
Yu teaches the indication indicates that the UE does not support one or more mobility related features, and wherein the one or more mobility related features include at least one of channel state information reference signal (CSI- RS) mobility, uplink timing maintenance, or periodic channel state information reports (see at least ¶ [0040], “…mitigated by the CSG cell utilizing Almost Blank Subframes (ABS) to protect the protected resources for radio resource measurement (RRM), radio link monitoring (RLM) and Channel State Information (CSI) measurements for the serving macro eNB 110, allowing the UE to continue to be served by the macro eNB under otherwise strong interference from the CSG cell…”).
Consider claim 24 (depends on  at least claim 22), Yu discloses the limitations of claim 22 as applied to claim rejection 22 above and further discloses:
Yu teaches receiving a preferred configuration for RRM measurements from the UE, wherein the preferred configuration for the RRM measurements is received in UE assistance information (UAI) (see at least ¶ [0063], “…more accurate measurement results may be made by adopting a restricted radio resource management (RRM)/radio link management (RLM) measurements in RRC_IDLE mode. This may be done through a broadcast by an eNB, where the broadcast indicates the measurement restriction patterns in system information blocks (SIBs) to restrict the RRM/RLM measurements at the UE …”).
Consider claim 25 (depends on  at least claim 22), Yu discloses the limitations of claim 22 as applied to claim rejection 22 above and further discloses:
Yu teaches indicating an association between one or more neighbor cells and a synchronization signal blocks (SSBs) of a cell in system information or a UE configuration (see at least ¶ [0056], “…communication and synchronization between the macro eNB 410 and pico eNB 430…” and see at least ¶ [0100], “…a UE is in the range expansion area of the pico cell, if n is 0 then the UE may not be able to reliably detect the primary synchronization sequence (PSS), secondary synchronization sequence (SSS) or master information block (MIB) information due to dominant interference from the macro cell. Even in ABS subframes, the macro cell may continue to transmit the PSS/SSS/MIB for backward compatibility purposes…”).
Consider claim 26 (depends on  at least claim 22), Yu discloses the limitations of claim 22 as applied to claim rejection 22 above and further discloses:
Yu teaches indicating a number, K, for the UE to perform neighbor cell measurements for a subset of neighbor cells associated with a subset of K SSBs having a highest radio link reception level (see at least ¶ [0100], “…a UE is in the range expansion area of the pico cell, if n is 0 then the UE may not be able to reliably detect the primary synchronization sequence (PSS), secondary synchronization sequence (SSS) or master information block (MIB) information due to dominant interference from the macro cell. Even in ABS subframes, the macro cell may continue to transmit the PSS/SSS/MIB for backward compatibility purposes…”).
Consider claim 27 (depends on  at least claim 22), Yu discloses the limitations of claim 22 as applied to claim rejection 22 above and further discloses:
Yu teaches the configuration of the RRM measurement relaxation criteria comprises one or more of: a first indication to relax RRM measurements for the stationary UE, a second indication to stop the RRM measurement for the stationary UE, a reference signal received power (RSRP) threshold for relaxation for the stationary UE, a measurement scaling factor for the stationary UE, a relaxation search period for the stationary UE, or a duration for relaxing or stopping one or more RRM measurements for the stationary UE (see at least ¶ [0124], “…includes the addition of a new offset value to relax the serving cell S-measurement criteria. The new offset value for either of the intra or inter-frequency cases may be provided in a system information block. Thus, when a UE receives the new offset value, the UE may perform intra-frequency measurements or inter-frequency measurements until the following conditions are met…”).
Consider claim 28 (depends on  at least claim 22), Yu discloses the limitations of claim 22 as applied to claim rejection 22 above and further discloses:
Yu teaches the RRM measurement relaxation criteria for the stationary UE is different than default measurement relaxation criteria (see at least ¶ [0135], “…the UE operates in macro cell without any pico cells. In this case, the UE does not need to search for any pico cells on different frequencies. Thus, similar to the RRC IDLE solutions, a small cell list may be provided to the UE…”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG A NGO/Primary Examiner, Art Unit 2645